Name: Council Regulation (EC) No 67/1999 of 18 December 1998 laying down for 1999 certain conservation and management measures for fishery resources in the Convention Area as defined in the Convention on future Multilateral Cooperation in North-East Atlantic Fisheries
 Type: Regulation
 Subject Matter: fisheries;  world organisations
 Date Published: nan

 L 13/145EN Official Journal of the European Communities18.1.1999 COUNCIL REGULATION (EC) No 67/1999 of 18 December 1998 laying down for 1999 certain conservation and management measures for fishery resources in the Convention Area as defined in the Convention on future Multilateral Cooperation in North-East Atlantic Fisheries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas the Community has signed the United Nations Convention on the Law of the Sea, which contains principles and rules relating to the conservation and management of the living resources within the exclusive economic zones of the coastal States and on the high seas; Whereas the Convention on future multilateral cooperation in the North-East Atlantic fisheries, hereinafter referred to as the NEAFC Convention, was approved by the Council in Decision 81/608/EEC of 13 July 1981 (2) and entered into force on 17 March 1982; Whereas the NEAFC Convention establishes a suitable framework for multilateral cooperation in the rational conservation and the optimum utilisation of the fishery resources of the Convention Area as defined therein; Whereas the North-East Atlantic Fisheries Commission adopted on 20 November 1998 recommendations limiting the catches of redfish in the Convention Area and introducing minimum notification and reporting requirements for catches of redfish and Norwegian spring-spawning (Atlanto-Scandian herring) for 1999; whereas it is appropriate that these recommendations be implemented by the Community; Whereas, in accordance with Article 8 of Regulation (EEC) No 3760/92, it falls to the Council to establish for each fishery or group of fisheries the total allowable catch (TAC) and the share available to the Community (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). (2) OJ L 227, 12.8.1981, p. 21. and to allocate the share available to the Community among the Member States; Whereas in order to ensure full compliance with applicable conservation and management measures while supplementing the control measures provided for in Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3), certain specific control measures are to be defined concerning the authorisation of fishing vessels, their notification and the declaration of catches; Whereas the relevant TAC and quotas have been established on an annual basis and may not be exceeded and, therefore, they may not be subject to the provisions of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (4); Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 Catches in 1999 of redfish by Community fishing vessels shall be limited to the quotas set out in the Annex. Article 2 1. Member States shall notify to the Commission a list of the vessels flying their flag and registered within the Community which are granted the right to fish oceanic-type redfish no later than 20 January 1999 and thereafter any modification, including additions to the list at least 30 days in advance of the commencement of the (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7.11.1997, p. 1). (4) OJ L 115, 9.5.1996, p. 3. L 13/146 EN Official Journal of the European Communities 18.1.1999 vessels activity. Only the vessels named in this list shall be deemed to be authorised to fish oceanic-type redfish. 2. Member States shall report to the Commission every Wednesday before 12 noon for the week ending at 12 midnight on the previous Sunday both the quantities of oceanic-type redfish caught by their vessels as well as the number of their vessels engaged in this fishery. Article 3 The provisions of Article 2 shall apply mutatis mutandis to herring (Clupea harengus) which is caught in ICES zones I and II (Norwegian spring-spawning herring  Atlanto-Scandian herring). Article 4 Fishing quotas set out in the Annex shall not be subject to the conditions laid down in Articles 2, 3 and 5(2) of Council Regulation (EC) No 847/96. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Council The President W. MOLTERER ANNEX Stock Species Geographical area Member State 1999 quota (tonnes) Redfish (Sebastes mentella, oceanic-type) (1) ICES XIV/XII/V (2) Austria Belgium Denmark Finland Germany 18 220 Greece France 1 700 Ireland 4 Italy Luxembourg Netherlands 8 Portugal 3 824 Spain 3 200 Sweden United Kingdom 44 EC total 27 000 (3) (1) Fished with pelagic trawls, excluding discards but including the fish above as well as below the acoustic layer. (2) Community fishing waters and areas beyond fisheries jurisdiction of other coastal States. (3) Includes a transfer of 4 000 tonnes from Denmark (on behalf of the Faeroe Islands and Greenland).